Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 03/04/2022 is a CON of 17/319,098 filed on 05/13/2021 (PAT 11317091), which is a CON of PCT/CN2020/110914 filed on 08/24/2020, in which claim 1 are pending and are being examined. 

Priority

Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C § 119(a)-(d). Claimed foreign priority to PCTEP2019072643 filed on 08/23/2019, PCTRU2019000639 filed on 09/16/2019, and, PCTEP2019077057 filed on 10/07/2019. The certified copy of priority has been filed on 06/14/2021.

	
Information Disclosure Statement

This information disclosure statement (IDS) submitted on 03/04/2022, 11/07/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Conflicting Patent PAT US 11,317,091 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Conflicting Patent and is covered by the Patent since the Patent and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 1 is used as an example to analyze the common subject matter:
Conflicting Patent No. US 11,317,091 B2
Instant Application:-17/686,585
1. A deblocking method for deblocking a chroma block edge between a first chroma block of a first image block and a second chroma block of a second image block in an image encoding or an image decoding, comprising: performing a decision process for the chroma block edge; and performing a filtering process for the chroma block edge at least based on a threshold parameter (t.sub.C) determined in the decision process, wherein the decision process comprises: determining a first chroma quantization parameter (Qp.sub.Cp) for the first chroma block, wherein the first chroma quantization parameter (Qp.sub.Cp) is determined based on a first luma quantization parameter (Qp.sub.YP) of a first luma block of the first image block and a chroma quantization parameter (QP) mapping table for the first chroma block; determining a second chroma quantization parameter (Qp.sub.Cq) for the second chroma block, wherein the second chroma quantization parameter (Qp.sub.Cq) is determined based on a second luma quantization parameter (Qp.sub.YQ) of a second luma block of the second image block and a chroma QP mapping table for the second chroma block; determining a third chroma quantization parameter (Qp.sub.C) according to the following equation:
Qp.sub.C=(Qp.sub.Q+Qp.sub.P+1)>>1 wherein Qp.sub.P is based on the first chroma quantization parameter (Qp.sub.Cp) for the first chroma block and Qp.sub.Q is based on the second chroma quantization parameter (Qp.sub.Cq) for the second chroma block; and determining the threshold parameter (t.sub.C) based on the third chroma quantization parameter (Qp.sub.C).

1. A deblocking method for deblocking a chroma block edge between a first chroma block of a first image block and a second chroma block of a second image block in an image encoding or an image decoding, comprising: performing a decision process for the chroma block edge; and performing a filtering process for the chroma block edge at least based on a threshold parameter (tc) determined in the decision process; wherein the decision process comprises: determining a first chroma quantization parameter (Qpcp) for the first chroma block, wherein the first chroma quantization parameter (Qpcp) is determined based on a first luma quantization parameter (Qpyp) of a first luma block of the first image block and a chroma quantization parameter (QP) mapping table for the first chroma block; determining a second chroma quantization parameter (Qpcq) for the second chroma block, wherein the second chroma quantization parameter (Qpcq) is determined based on a second luma quantization parameter (QpYQ) of a second luma block of the second image block and a chroma QP mapping table for the second chroma block; determining a third chroma quantization parameter (Qpc) based on the first chroma quantization parameter (Qpcp) for the first chroma block and the second chroma quantization parameter (Qpcq) for the second chroma block; and determining the threshold parameter (tc) based on the third chroma quantization parameter (Qpc)


As demonstrated, the claim of US patent US 11,317,091 B2 anticipate the features of the claim of instant application 17/686,585.
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20200329257 A1), hereinafter Zhao, in view of Vandet Auwera et al. (US 20130259141 A1), hereinafter Van.
	
Regarding claim 1, Zhao discloses a method for a chroma block edge between a first chroma block of a first image block and a second chroma block of a second image block in an image encoding or an 5image decoding, comprising ([0165]): wherein the decision process comprises: 10determining a first chroma quantization parameter (Qpcp) for the first chroma block, wherein the first chroma quantization parameter (Qpcp) is determined based on a first luma quantization parameter (QpYp) of a first luma block of the first image block and a chroma quantization parameter (QP) mapping table for the first chroma block ([0133]-[0141]); determining a second chroma quantization parameter (Qpcq) for the second chroma 15block, wherein the second chroma quantization parameter (Qpcq) is determined based on a second luma quantization parameter (QpYQ) of a second luma block of the second image block and a chroma QP mapping table for the second chroma block ([0133]-[0141]).  
Zhao discloses all the elements of claim 1 but Zhao does not appear to explicitly disclose in the cited section a deblocking method for deblocking a chroma block edge; performing a decision process for the chroma block edge; and performing a filtering process for the chroma block edge at least based on a threshold parameter (tc) determined in the decision process; determining a third chroma quantization parameter (Qpc) based on the first chroma quantization parameter (Qpcp) for the first chroma block and the second chroma 20quantization parameter (Qpcq) for the second chroma block; and determining the threshold parameter (tc) based on the third chroma quantization parameter (Qpc).
However, Van from the same or similar endeavor teaches a deblocking method for deblocking a chroma block edge ([0028]); performing a decision process for the chroma block edge (Fig. 67, element 118); and performing a filtering process for the chroma block edge at least based on a threshold parameter (tc) determined in the decision process ([0028]); determining a third chroma quantization parameter (Qpc) based on the first chroma quantization parameter (Qpcp) for the first chroma block and the second chroma 20quantization parameter (Qpcq) for the second chroma block; and determining the threshold parameter (tc) based on the third chroma quantization parameter (Qpc) ([0074]-[0075], also, e.g., Zhang et al., US 20180048901 A1, Fig. 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao to incorporate the teachings of Van to improve deblocking functions (Van, [0011]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

Examiner’s Note

Examiner suggests to consider Wade et al., “Consistent chroma QP derivation in the deblocking and inverse quantization process”, JCTVC, Shanghai, Oct 11-19, 2012, hereinafter Wade, Wade is cited in IDS.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487